UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7607



ROBERT LEWIS JOHNSON,

                                             Plaintiff - Appellant,

          versus

RICHLAND COUNTY SHERIFF'S DEPARTMENT,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. William M. Catoe, Jr., Magistrate
Judge. (CA-95-3104-6-3AK)


Submitted:   February 7, 1996           Decided:    February 26, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Robert Lewis Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

42 U.S.C. § 1983 (1988) complaint without prejudice. Appellant's

case was referred to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (1988). The magistrate judge recommended that relief

be denied and advised Appellant that failure to file timely objec-
tions to this recommendation could waive appellate review of a

district court order based upon the recommendation. Despite this

warning, Appellant failed to file specific objections to the magis-

trate judge's recommendation.
     The timely filing of objections to a magistrate judge's

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas
v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file specific objections after receiving proper

notice. Accordingly, we affirm the judgment of the district court.
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2